Judgment, insofar as it imposes sentence, unanimously reversed, on the law, and matter remitted to Orleans County Court for resentencing. Memorandum: Defendant entered pleas of guilty to the crimes of sodomy in the second degree (Penal Law, § 130.45) and sexual abuse in the first degree (Penal Law, § 130.65), both class D felonies. He was sentenced on each conviction to a term of 3 Vi to 7 years to be served consecutively. While the defendant makes persuasive argument that in the circum*719stances of this case the imposition of consecutive maximum sentences is excessive, we do not now pass upon that issue since the minimum period of imprisonment imposed by the court is unlawful and the sentences must be vacated. The minimum period of imprisonment for a class D felony may not exceed one third of the maximum term imposed (Penal Law, § 70.00, subd 3, par [b]). (Appeal from judgment of Orleans County Court—sodomy, second degree, etc.) Present—Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.